DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 02/27/2022.
Status of claims in the instant application:
Claims 1-13 and 15-20 are pending.
Claim 14 is canceled.
Claims 1, 2, 4, 5, 7, 9, 11, 13, 15 and 17 are amended.
No new claim is added.
Response to Arguments
Applicant's arguments, page [6] of the remarks filed on 02/27/2022, regarding objection to claim 7 have been fully considered in view of the claim amendments, and they are persuasive. Therefore, the claim rejection is withdrawn.
Applicant’s arguments, pages [6-8] f the remarks filed on 02/27/2022, with respect to rejection of claims under 35 USC 103, have been fully considered in view of the claim amendments, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Furthermore, Applicant’s claim amendments have rendered new grounds for rejection.
Applicant specifically argues, page [8] of the remarks, that the prior arts of record do not disclose the newly amended/added claim element, “generate, via a blockchain peer of the blockchain network, a session key based on a secret value shared between 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-12, 13, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: US 2019/0098467 A1 to Fonk et al (hereinafter “Fonk”) in view of Pub. No.: US 2019/0349426 A1 to Smith et al. (hereinafter “Smith”), and further in view of Pub. No.: US 2019/0019144 A1 to Gillen (hereinafter “Gillen”).
Regarding Claim 1. Fonk discloses An apparatus (Fonk, FIG. 3, Para [0034], Abstract: … FIG. 3, system 300 includes an environmental sensor device 310 that is communicatively coupled to a network 312, which in turn is communicatively coupled to a communication infrastructure 320 …) comprising:
a network interface configured to receive encrypted tag data that is read from a tag associated with a physical object and signed with a key assigned to the tag by a blockchain network (Fonk, Para [0004, 0034-0036, 0052-0053]: … FIG. 3 is a diagram illustrating an embodiment of a system 300 for wireless environmental sensor communications in which illustrative embodiments of the present disclosure may be implemented. In the embodiment illustrated in FIG. 3, system 300 includes an environmental sensor device 310 (tag) that is communicatively coupled to a network 312, which in turn is communicatively coupled to a communication infrastructure 320. Device 310 is configured to monitor, store, and/or log one or more environmental parameters encountered or experienced by an object (physical object) to which it is attached, mounted, or otherwise associated. For example, device 310 may comprise a shock sensor, temperature sensor, humidity sensor, chemical sensor, radiation sensor, or a combination thereof, or other type of sensor for monitoring a desired environmental parameter(s) and/or recording/storing/logging values corresponding to the monitored parameter(s) (tag data) … Network 312 is a mobile communications network to facilitate communications between device 310 and infrastructure 320 … In the illustrated embodiment, infrastructure 320 includes a communications controller 330 (network interface) communicatively coupled to an application server 340 … As will be described in greater detail below, infrastructure 320 facilitates the use of unstructured supplementary service data (USSD) messages to obtain environmental parameter data/values from device 310 … In some embodiments, the transmitted environmental data 428 may be encrypted (e.g., before blockchaining, after blockchaining, etc.) such that a receiver of the data decrypts the encrypted information with a corresponding key …  FIG. 5 is a flow diagram illustrating an embodiment of a method for impact indicator monitoring. The method begins at block 502, an initial piece of blockchain data is created. For example, security module 450 may create an initial piece of blockchain data using a unique identifier (e.g., a serial number) assigned to device 310, a unique identifier assigned to a package or object to which device 310 is associated, information pertaining to a manufacturer/provider of device 310, etc. At block 504, module 450 may digitally sign the initial piece of blockchain data (e.g., using a private key associated with a manufacturer/provider of device 310, package or object to which device 310 is associated, etc.). ….);
a processor (Fonk, Para [0025]: … FIG. 2 is an embodiment of a data processing system 200 such as, but not limited to, client 110 and/or server 140 in which an embodiment of a system for wireless environmental sensor communications according to the present disclosure may be implemented. In this embodiment, data processing system 200 includes a bus or communications fabric 202, which provides communications between processor unit 204, memory 206, persistent storage 208, communications unit 210, input/output (I/O) unit 212, and display 214 …) configured to determine that the signed tag data is validly signed based on a corresponding key [pair] of the tag which is accessible to the blockchain peer, [generate, via a blockchain peer of the blockchain network, a session key based on a secret value shared between the blockchain network and the tag, decrypt the encrypted tag data based on the session key], and determine whether the decrypted tag data satisfies one or more predefined conditions of the physical object (Fonk, Para [0052-0053]: … in FIG. 4, device 310 also includes a security module 450. Security module 450 performs various security functions associated with environmental data 428. For example, in some embodiments, security module 450 may perform various hashing and/or cryptographic functions to create a blockchain of environmental data 428 measured/recorded/stored by device 310. For example, in some embodiments, security module 450 may create an initial piece of blockchain data (e.g., using a unique identifier (ID) of device 310, a unique identifier assigned to or otherwise associated with an object to which device 310 is associated, manufacturer/provider information of device 310 and/or the object to which device 310 is associated, etc.) and digitally sign the initial piece of blockchain data with a private key. The initial piece of blockchain data may be stored locally on device 310 (e.g., as local blockchain data 454) and/or communicated/stored remotely (e.g., by application server 340 and/or other or additional remote locations usable as a shared ledger) … As environmental data 428 is sensed/measured/recorded/etc. via sensor(s) 402, one or more pieces of environmental data 428 transactions (a single occurrence and/or a series or block of environmental data 428) may be added to the blockchain. For example, at periodic intervals, after some amount of collected environmental data 428 occurs, upon a detection of a recorded incident/event, upon meeting a particular operating parameter 452, upon reaching a particular geographic location, etc., a hash of the initial blockchain data may be added to the current piece or block of environmental data 428 to create a second piece of blockchain data … (which may also include a timestamp and/or geographic location data if not already included in environmental data 428) may be digitally signed and be stored locally (e.g., as additional local blockchain data 454) and/or may be communicated via USSD messages to application server 340 and/or additional remote locations (or communicated via USSD messages in response to receiving a USSD pull message). The current piece of blockchain data may be verified (e.g., at application server 340 and/or other remote locations) using a public key (e.g., of the manufacturer or provider of device 310) and/or verified with prior pieces of blockchain data. If any block in the blockchain is not valid, an error message may be generated indicating the invalid block. In some embodiments, the transmitted environmental data 428 may be encrypted (e.g., before blockchaining, after blockchaining, etc.) such that a receiver of the data decrypts the encrypted information with a corresponding key … At block 508, device 310 monitors/stores environmental data 428 acquired via sensors 402. At block 510, logic 430 may interface with GPS unit 426 to determine a geographic location of device 310. At decisional block 512, logic 430 determines whether a geographic location of device 310 meets a particular geographic parameter. For example, as indicated above, logic 430 may be configured to cause acquired environmental data 428 to be communicated or transmitted to application server 340 based on the geographic location of device 310 …); and
However, Fonk does not explicitly teach, but Smith from same or similar field of endeavor teaches, “generate, via a blockchain peer of the blockchain network, a session key based on a secret value shared between the blockchain network and the tag, decrypt the encrypted tag data based on the session key (Smith, Para [0847, 0852, 0862, 1047], FIG. 149-151: … An exemplary IoT traceability system is described further with respect to FIGS. 115-120. The IoT traceability system may be implemented using an IoT network, as described with respect to FIG. 3, or a fog device, for example, as described with respect to FIG. 4. The IoT traceability system may cross domains, such as public and private domains, IP and IoT network domains, and through domains controlled by various suppliers or commercial entities … FIG. 117 is a schematic drawing of using a public or common data store 11702 in accordance with some embodiments. In this example, the data may be stored publicly, but encrypted under the record keys 11704 for the different stages. The record keys 11704 may also act as indices for the common data store 11702, where chain of command and traceability data may be extracted. A record key 11704 may access and decrypt the traceability records 11706 to 11712 for a stage. For example, key 11714 may locate and decrypt traceability record 11706 … At block 11820, the produce may be tagged for shipping. This may involve attaching an IoT device to the produce packaging, or otherwise associating an IoT device with the product, before shipping. The IoT device may store a record key from the farm data store 11810. In other examples, a barcode may be printed on the produce packaging before shipping. The tag may include the record key to access the traceability record from the farm data store 11810. The record key may also be sent 11822 to a public data store 11824, such as a public blockchain … The collaborating nodes may agree on the first seed value 14706 and the starting point in an ontology. The collaborating nodes may then separately generate and save an individual copy of the seed tree 14702. When a shared secret is needed, for example, relating to the ontological context, the collaborating nodes may independently use that context to search the local copy of the seed tree 14702 locating the common secret. This may then be used to generate a symmetric key for encryption of communications and data between the collaborating nodes …)”
Smith into the teachings of Fonk, because it discloses that, “the cryptographic key is used to protect data. For example, data to be sent from a first IoT device to another IoT device may be encrypted prior to being sent. Similarly, the cryptographic key may be used to decrypt data sent from the other IoT device  (Smith : Para [1059]).”
However, the combination of Fonk-Smith does not explicitly teach, but Gillen from same or similar field of endeavor teaches, “a corresponding key pair of the tag (Gillen, Para [0053, 0068]: … a distributed ledger system may store information/data indicative of various transactions occurring between multiple computing devices (e.g., multiple transaction computing devices). The distributed ledger system may be embodied as a blockchain ledger system, comprising a plurality of "blocks" each representing one or more discrete transaction(s) occurring between computing devices. Each block may comprise information/data linking to a previous generated block, thereby providing a complete chain between the generation of information/data stored in the distributed ledger and the later use of the same information/data (e.g., to establish a complete chain-of-possession of information/data). The information/data stored in the various transactions/blocks may be encrypted/hashed/or otherwise protected from unauthorized access (e.g., read access, write access, and/or delete access). In a non-limiting example, information stored in the various blocks may be irreversibly hashed, such that the hashed information/data may be used to verify the authenticity of transactions, but the hashed data may not be reverse-engineered to ascertain substantive information based on the hashed information alone. Moreover, information/data transmitted between various computing devices may be encrypted (e.g., using public/private key pairs to digitally sign and/or verify data) such that blocks/transactions stored within the block chain may be verified by multiple computing nodes 100 having access to the public and/or private keys  … In certain embodiments, the physical asset (e.g., a wirelessly connected parcel) may further provide information/data to the computing node indicative of the transfer of control from a first transaction computing entity to a second transaction computing entity. In such embodiments, the computing node may verify the occurrence of a transaction transferring control of the parcel from the first transaction computing entity to the second transaction computing entity based on the information received from the first transaction computing entity, the second transaction computing entity, and/or the parcel, parcel label, item, item label or information provided by human operators of such computing devices (e.g., digital signatures, private/public key pairs, and/or the like) …)”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gillen into the combined teachings of Fonk-Smith, because it discloses that, “temporary digital address may be generated based in part on a location parameter of the one or more computing devices. For instance, the temporary digital address may be generated based at least in part on a location parameter (e.g., a set of GPS coordinates, a set of wireless signal identifiers, or a set of radio tower identifiers) of the one or more computing device's current location. The location parameter may then be used to generate a temporary private and/or public key pair that is used to create a temporary, location-based digital address. In further embodiments, the digital asset can be transferred from a first address to a second address based on the execution of a smart contract. For instance, the digital asset may not be transferred unless the location parameter of one or more computing device is submitted and/or validated (Gillen: Para [0076] … smart contract can rely on information/data parameters associated with one or more computing devices associated with the transaction before executing and/or verifying a transfer of a physical asset, a digital asset, or combination thereof. This can offer an improvement over conventional technology as each transaction/block can be linked to a physical location. This provides enhanced security and reliability of each transaction/block in the distributed ledger as one or more devices and/or nodes can subsequently verify a location in the physical world that the digital transaction took place (Gillen: Para [0103]).”
Fonk further discloses:
“a storage configured to store the determination via a blockchain ledger (Fonk, Para [0052, 0053, 0037]: … The initial piece of blockchain data may be stored locally on device 310 (e.g., as local blockchain data 454) and/or communicated/stored remotely (e.g., by application server 340 and/or other or additional remote locations usable as a shared ledger) … For example, at periodic intervals, after some amount of collected environmental data 428 occurs, upon a detection of a recorded incident/event, upon meeting a particular operating parameter 452, upon reaching a particular geographic location, etc., a hash of the initial blockchain data may be added to the current piece or block of environmental data 428 to create a second piece of blockchain data … logic 430 may be configured to cause acquired environmental data 428 to be communicated or transmitted to application server 340 based on the geographic location of device 310 (e.g., after a certain distance has been traveled, after movement across a geographical border/boundary, upon arriving at a certain destination, etc.). If so, the method proceeds to block 516, where logic 430 may interface with security module 450 to create an additional piece of blockchain data (e.g., based on or using recently acquired environmental data 428). At block 518, logic 430 may interface with USSD management module 440 to cause the newly created piece of blockchain data to be communicated to application server 340 via USSD messages … Application server 340 and/or database 350 may be configured to translate or convert the USSD messages to certain data values for storage in database 350 …).
Regarding Claim 2. The combination of Fonk-Smith-Gillen discloses the apparatus of claim 1, Fonk further discloses, “wherein the encrypted tag data comprises sensor data that is sensed by one or more sensor devices that are coupled to the tag (Fonk, Para [0034, 0052]: … FIG. 3, system 300 includes an environmental sensor device 310 that is communicatively coupled to a network 312, which in turn is communicatively coupled to a communication infrastructure 320. Device 310 is configured to monitor, store, and/or log one or more environmental parameters encountered or experienced by an object (tag) to which it is attached, mounted, or otherwise associated … the transmitted environmental data 428 may be encrypted (e.g., before blockchaining, after blockchaining, etc.) such that a receiver of the data decrypts the encrypted information with a corresponding key …).”
Regarding Claim 3. The combination of Fonk-Smith-Gillen discloses the apparatus of claim 2, Fonk further discloses, “wherein the sensor data comprises a value of one or more of temperature, location, fluid flow rate, pH, velocity, acceleration, viscosity, illumination, spectral measurements, image, pressure, vibration, gravitational forces, and rotational speed (Fonk, Para [0001, 0034, 0041, 0046]: … sensing devices and/or monitoring devices may be used to sense, monitor, log, and report various types of environmental parameters (e.g., shock or vibration events, temperature, geographic location, etc.) …  device 310 may comprise a shock sensor, temperature sensor, humidity sensor, chemical sensor, radiation sensor, or a combination thereof, or other type of sensor for monitoring a desired environmental parameter(s) and/or recording/storing/logging values corresponding to the monitored parameter(s) … Logic 430 may be used to perform various monitoring functions and cause certain functions of device 310 to be invoked or ceased based on the monitored conditions, based on received USSD messages, based on a location of device 310, etc. … in some embodiments, certain operating parameters 452 may be set (e.g., by a user). For example, an alarm threshold for an accelerometer type of sensor 402 may be a minimum value of an impact magnitude on the x, y or z axis that will trigger an outbound alarm USSD message to application server 340 …).”
Regarding Claim 4. The combination of Fonk-Smith-Gillen discloses the apparatus of claim 2, Fonk further discloses, “wherein the processor is further configured to verify the authenticity of the tag based on a sensor identifier that is included within the encrypted tag data (Fonk, Para [0048, 0052]: … when an operating parameter 452 has been met with respect to a measured environmental parameter, logic 430 may coordinate with radio module 422 to send an outbound USSD wireless message to application server 430 (e.g., a single value, multiple values, or a series of values for some predetermined amount of time). The USSD message may contain information such as the following: 1) a unique identifier associated with the particular device 310 and/or a unique identifier assigned to or otherwise associated with an object to which device 310 is associated; 2) time and date of the event; 3) event value (e.g., magnitude of the acceleration along with primary axis of acceleration if an acceleration event); 4) other related values (e.g., corresponding acceleration values for the other two axes along with axis identifications if an acceleration event); 5) cell ID of the three cell towers with the largest received signal strength indicator (RSSI) values; and 6) RSSI values of each cell ID. It should be understood that the content of the USSD message may vary based on the type environmental data 428 being communicated. The unique identifier associated with the particular device 310 and/or the unique identifier assigned to or otherwise associated with an object to which device 310 is associated may be such that it/they are readable or in some manner ascertainable while device 310/object moves through a travel route (e.g., via a bar code scanner, photographic image, RFID reader (e.g., device 310/object having associated therewith an RFID tag), etc.) … the transmitted environmental data 428 may be encrypted (e.g., before blockchaining, after blockchaining, etc.) such that a receiver of the data decrypts the encrypted information with a corresponding key …).”
Regarding Claim 5. The combination of Fonk-Smith-Gillen discloses the apparatus of claim 1, Fonk further discloses, “wherein the processor is configured to determine whether the encrypted tag data violates one or more predefined conditions embedded within logic of a chaincode that runs on the blockchain peer (Fonk, Para [0052]: … at periodic intervals, after some amount of collected environmental data 428 occurs, upon a detection of a recorded incident/event, upon meeting a particular operating parameter 452, upon reaching a particular geographic location, etc., a hash of the initial blockchain data may be added to the current piece or block of environmental data 428 to create a second piece of blockchain data. The second piece of blockchain data (which may also include a timestamp and/or geographic location data if not already included in environmental data 428) may be digitally signed and be stored locally (e.g., as additional local blockchain data 454) and/or may be communicated via USSD messages to application server 340 and/or additional remote locations (or communicated via USSD messages in response to receiving a USSD pull message). The current piece of blockchain data may be verified (e.g., at application server 340 and/or other remote locations) using a public key (e.g., of the manufacturer or provider of device 310) and/or verified with prior pieces of blockchain data. If any block in the blockchain is not valid, an error message may be generated indicating the invalid block … the transmitted environmental data 428 may be encrypted (e.g., before blockchaining, after blockchaining, etc.) such that a receiver of the data decrypts the encrypted information with a corresponding key…).”
Regarding Claim 6. The combination of Fonk-Smith-Gillen discloses the apparatus of claim 1, Fonk further discloses, “wherein the network interface is further configured to transmit, via chaincode that runs on the blockchain peer, an alert to a computer device associated with the physical object (Fonk, Para [0045, 0047-0048]: … Logic 430 may also be configured to initiate a communication of environmental data 428 that has been monitored/recorded via sensor(s) 402 in response to certain configuration or operating parameters. For example, monitor module 424 may include one or more operating parameters 452 corresponding to the type(s) of environmental parameters being measured/monitored/recorded. Operating parameters 452 may include, for example, alarm thresholds, wake up thresholds, drop out thresholds, sample/reading intervals/thresholds, etc. In some embodiments, if a particular operating parameter 452 has been met, logic 430 may initiate a transfer of environmental data 428 to application server 340 via USSD messages. Thus, for example, if an impact event meets or exceeds a particular alarm threshold, logic 430 may initiate a transfer of environmental data 428 to application server 340 via USSD messages …)”.
Regarding Claim 7. The combination of Fonk-Smith-Gillen discloses the apparatus of claim 1, Gillen further discloses, “wherein the tag data is further signed by a key assigned to a reader, and the processor is further configured to determine that the signed tag data is validly signed based on a corresponding key pair of the reader which Gillen, Para [0053]: …In certain embodiments, a distributed ledger system may store information/data indicative of various transactions occurring between multiple computing devices (e.g., multiple transaction computing devices). The distributed ledger system may be embodied as a blockchain ledger system, comprising a plurality of "blocks" each representing one or more discrete transaction(s) occurring between computing devices (peers). Each block may comprise information/data linking to a previous generated block, thereby providing a complete chain between the generation of information/data stored in the distributed ledger and the later use of the same information/data (e.g., to establish a complete chain-of-possession of information/data). The information/data stored in the various transactions/blocks may be encrypted/hashed/or otherwise protected from unauthorized access (e.g., read access, write access, and/or delete access). In a non-limiting example, information stored in the various blocks may be irreversibly hashed, such that the hashed information/data may be used to verify the authenticity of transactions, but the hashed data may not be reverse-engineered to ascertain substantive information based on the hashed information alone. Moreover, information/data transmitted between various computing devices (peers/readers) may be encrypted (e.g., using public/private key pairs to digitally sign and/or verify data) such that blocks/transactions stored within the block chain may be verified by multiple computing nodes 100 having access to the public and/or private keys …).”
The motivation to further combine Gillen remains same as in claim 1.
Regarding Claim 8. The combination of Fonk-Smith-Gillen discloses the apparatus of claim 1, Gillen further discloses, “wherein the processor is configured to store an identifier of the tag and the tag data as a key-value pair in a state database of the blockchain  (Gillen, Para [0020, 0068, 0076, 0150]: … the distributed ledger system may comprise data indicative of transfers of physical assets, digital assets, or a combination thereof, in a plurality of transactions/blocks, wherein later-in-time generated transactions/blocks are electronically linked to prior-generated transactions/blocks to provide a completely linked block chain indicative of each transaction for which information/data is stored in the distributed ledger. Moreover, each transaction/block may comprise information/data identifying one or more particular parcels and/or items (e.g., parcel level detail providing a plurality of information/data points relating to a particular parcel), and may comprise one or more control identifiers and/or digital addresses that are each indicative of an entity, individual, and/or location having prior, present, or future control over the parcel and/or item … the physical asset (e.g., a wirelessly connected parcel) may further provide information/data to the computing node indicative of the transfer of control from a first transaction computing entity to a second transaction computing entity. In such embodiments, the computing node may verify the occurrence of a transaction transferring control of the parcel from the first transaction computing entity to the second transaction computing entity based on the information received from the first transaction computing entity, the second transaction computing entity, and/or the parcel, parcel label, item, item label or information provided by human operators of such computing devices (e.g., digital signatures, private/public key pairs, and/or the like) … the sender key is a private/public key pair associated with the sender device …).
The motivation to further combine Gillen remains same as in claim 1.
Regarding Claim 9. Fonk discloses A method comprising:
retrieving sensor data from one or more hardware sensors coupled to a tag and storing the sensor data within a memory of the tag (Fonk, Para [0034-0036, 0038, 0052]: … FIG. 3 is a diagram illustrating an embodiment of a system 300 for wireless environmental sensor communications in which illustrative embodiments of the present disclosure may be implemented. In the embodiment illustrated in FIG. 3, system 300 includes an environmental sensor device 310 (tag) that is communicatively coupled to a network 312, which in turn is communicatively coupled to a communication infrastructure 320. Device 310 is configured to monitor, store, and/or log one or more environmental parameters encountered or experienced by an object (physical object) to which it is attached, mounted, or otherwise associated. For example, device 310 may comprise a shock sensor, temperature sensor, humidity sensor, chemical sensor, radiation sensor, or a combination thereof, or other type of sensor for monitoring a desired environmental parameter(s) and/or recording/storing/logging values corresponding to the monitored parameter(s) (tag data) … Network 312 is a mobile communications network to facilitate communications between device 310 and infrastructure 320 … In the illustrated embodiment, infrastructure 320 includes a communications controller 330 (network interface) communicatively coupled to an application server 340, and application server 340 is communicatively coupled to a memory or storage device such as a database 350 … As will be described in greater detail below, infrastructure 320 facilitates the use of unstructured supplementary service data (USSD) messages to obtain environmental parameter data/values from device 310 … device 310 comprises a data processing system having a processor unit 414, a storage resource or memory 416 … in some embodiments, security module 450 may perform various hashing and/or cryptographic functions to create a blockchain of environmental data 428 measured/recorded/stored by device 310 … and digitally sign the initial piece of blockchain data with a private key. The initial piece of blockchain data may be stored locally on device 310 (e.g., as local blockchain data 454) and/or communicated/stored remotely (e.g., by application server 340 and/or other or additional remote locations usable as a shared ledger) …);
receiving a read request from a reader associated with a blockchain network (Fonk, Para [0057]: … embodiments of the present disclosure enable environmental parameter monitoring via a device that can collect data corresponding to the environmental parameter and communicate that data in real time via USSD messages. In some embodiments, various conditions can trigger the communication of the USSD messages from the monitoring device, such as receiving a "pull" message (or a push request) from an application server, in based on a geographic location of the device, based on a measured parameter meeting a threshold, based on collecting a certain quantity of readings, at certain time intervals, etc. Additionally, embodiments of the device may blockchain the collected data to provide greater security for the measured/monitored data (thereby further preventing the possibility of data tampering) …);
However, Fonk does not explicitly teach, but Gillen from same or similar field of endeavor teaches:
“verifying the authenticity of the blockchain network based on handshake protocol between the tag and the network via the reader (Gillen, Para [0019, 0047, 0163-0165]: … Various embodiments provide systems and methods for providing verifiable parcel and/or item shipping/visibility information via a distributed ledger (e.g., blockchain) database … A parcel 102 may be any tangible and/or physical object configured for containing/enclosing an item. Such parcels 102 may be picked up and/or delivered by a carrier/transporter, for example, via one or more carrier service levels, such as Same Day Air, Same Day Ground, Next Day Air, Next Day Ground, Overnight, Express, Next Day Air Early AM, Next Day Air Saver, Jetline, Sprintline, Secureline, 2nd Day Air, Priority, 2nd Day Air Early AM, 3 Day Select, Ground, Standard, First Class, Media Mail, SurePost, Freight, and/or the like. In one embodiment, a parcel may comprise one or more packages, bags, containers, loads, crates, items banded together, vehicle parts, pallets, drums, the like, and/or similar words used herein interchangeably. The parcel may enclose an item (e.g., a shipped item) that itself may be tracked separately and/or in parallel with the parcel. Such parcels 102 may include the ability to communicate (e.g., via a chip (e.g., an integrated circuit chip), RFID, NFC, Bluetooth, Wi-Fi, and any other suitable communication techniques, standards, or protocols) with one another and/or communicate with various computing devices for a variety of purposes. For example, the parcel 102 may be configured to communicate with one or more devices (e.g., computing devices) located at one or more locations … In various embodiments, the computing device 810 comprises a token receiving component 840. The token receiving component 840 generally allows the computing device 810 to generate a hash that can be confirmed by a counterparty device … In some embodiments, both the public key (e.g., an address) and the hashed value are communicated to the counterparty device. The token receiving component 840 may be coupled to one or more communication components 820 of the computing device 810 so as to communicate with a counterparty device. For instance, the token receiving component 840 may be coupled to a display associated with the computing device 810. The computing device 810 can thus display information (e.g., an address and/or a hash) that is detectable by a counterparty device via an optical sensor. As another example, the token receiving component 840 may be coupled to a wireless communication sensor (e.g., an antenna, a Bluetooth chip). Accordingly, the token receiving component 840 may transmit information (e.g., an address and/or a hash) to another device via the wireless communication sensor. In some embodiments, the wireless communication may be limited to transmission protocols that require both devices to be physically proximate to one another, including NFC, Bluetooth, and the like … the token transferring component 850 may receive a determination that the received and deciphered hash corresponds to a temporary address of a counterparty device. Based on receiving the determination, the token transferring component 850 may generate a digitally-signed transaction based on a public/private key pair to transfer a token/coin. In some further embodiments, the generated transaction can further include a physical proximity indicator, such as a flag or a value (e.g., true or false) that indicates that a determination has been made that a physical proximity between the transferring computing device and the receiving computing device has been verified. In this regard, any subsequent references to the generated transaction can provide a recollectible indication that the transfer was made while the devices were in physical proximity with one another … In various embodiments, a computing device comprises a distributed ledger interfacing component 860. Generally, the distributed ledger interfacing component 860 communicates a generated transaction to a node that maintains a distributed ledger …); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gillen into the teachings of Fonk, because it discloses that, “temporary digital address may be generated based in part on a location parameter of the one or more computing devices. For instance, the temporary digital address may be generated based at least in part on a location parameter (e.g., a set of GPS coordinates, a set of wireless signal identifiers, or a set of radio tower identifiers) of the one or more computing device's current location. The location parameter may then be used to generate a temporary private and/or public key pair that is used to create a temporary, location-based digital address. In further embodiments, the digital asset can be transferred from a first address to a second address based on the execution of a smart contract. For instance, the digital asset may not be transferred unless the location parameter of one or more computing device is submitted and/or validated (Gillen: Para [0076] … smart contract can rely on information/data parameters associated with one or more computing devices associated with the transaction before executing and/or verifying a transfer of a physical asset, a digital asset, or combination thereof. This can offer an improvement over conventional technology as each transaction/block can be linked to a physical location. This provides enhanced security and reliability of each transaction/block in the distributed ledger as one or more devices and/or nodes can subsequently verify a location in the physical world that the digital transaction took place Gillen: Para [0103]).”
However, the combination of Fonk-Gillen does not explicitly teach, but Smith from same or similar field of endeavor teaches, “generating a session key based on a secret value shared with the blockchain platform and encrypting the sensor data based on the session key (Smith, Para [0847, 0852, 0862, 1047], FIG. 149-151: … An exemplary IoT traceability system is described further with respect to FIGS. 115-120. The IoT traceability system may be implemented using an IoT network, as described with respect to FIG. 3, or a fog device, for example, as described with respect to FIG. 4. The IoT traceability system may cross domains, such as public and private domains, IP and IoT network domains, and through domains controlled by various suppliers or commercial entities … FIG. 117 is a schematic drawing of using a public or common data store 11702 in accordance with some embodiments. In this example, the data may be stored publicly, but encrypted under the record keys 11704 for the different stages. The record keys 11704 may also act as indices for the common data store 11702, where chain of command and traceability data may be extracted. A record key 11704 may access and decrypt the traceability records 11706 to 11712 for a stage. For example, key 11714 may locate and decrypt traceability record 11706 … At block 11820, the produce may be tagged for shipping. This may involve attaching an IoT device to the produce packaging, or otherwise associating an IoT device with the product, before shipping. The IoT device may store a record key from the farm data store 11810. In other examples, a barcode may be printed on the produce packaging before shipping. The tag may include the record key to access the traceability record from the farm data store 11810. The record key may also be sent 11822 to a public data store 11824, such as a public blockchain … The collaborating nodes may agree on the first seed value 14706 and the starting point in an ontology. The collaborating nodes may then separately generate and save an individual copy of the seed tree 14702. When a shared secret is needed, for example, relating to the ontological context, the collaborating nodes may independently use that context to search the local copy of the seed tree 14702 locating the common secret. This may then be used to generate a symmetric key for encryption of communications and data between the collaborating nodes …)”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Smith into the combined teachings of  Fonk-Gillen, because it discloses that, “the cryptographic key is used to protect data. For example, data to be sent from a first IoT device to another IoT device may be encrypted prior to being sent. Similarly, the cryptographic key may be used to decrypt data sent from the other IoT device  (Smith : Para [1059]).”; and
Gillen further discloses:
“IBM DOCKET NO.: P201810136US01Page 63 of 66in response to a successful verification of the blockchain platform, signing the sensor data based on a private key of the encrypted tag, and transmitting the signed encrypted sensor data to the reader (Gillen, Para [0078, 0081, 0164-0165]: … a digital asset can be transferred between one or more digital addresses and one or more temporary, digital address corresponding to a physical location. As mentioned, each digital address may be associated with unique private and public keys. In various embodiments, a random number generator can generate the private key. The random number generator may be a cryptographically secure, pseudo-random number generator that outputs a private key. The private key may then be input for a one-way cryptographic function. In various embodiments, the one-way cryptographic function is an elliptic curve multiplication. Utilizing the private key as input, the one-way cryptographic function can output a public key. The private and public key may then be used to encrypt/decrypt and/or sign/authorize a transfer request … the token/coin 402 and label 406 can be provided to the transferor. For example, the token/coin 402 can be transferred to a first address 410 that is associated with the transferor 408. The first address 410 can thus “store” the token/coin. In addition, the token/coin 402 can be transferred from the first address 410 utilizing a private/public key pair. For instance, a transferor may digitally sign the transfer request, transferring the token/coin 402 to another address … the token transferring component 850 may receive a determination that the received and deciphered hash corresponds to a temporary address of a counterparty device. Based on receiving the determination, the token transferring component 850 may generate a digitally-signed transaction based on a public/private key pair to transfer a token/coin … Based on receiving a determination that the received and deciphered hash corresponds to the second address from the token transferring component 850, the distributed ledger interfacing component 860 may request to transfer the digital token from the first address to the second address. As such, the distributed ledger interfacing component 860 may communicate the generated transaction to any node of a plurality of nodes maintaining a distributed ledger. In some embodiments, the distributed ledger interfacing component 860 may communicate the generated transaction to the node over a network …).”
The motivation to further combine Gillen remains same as before.
Regarding Claim 11. The combination of Fonk-Smith-Gillen discloses the method of claim 9, Gillen further discloses, “wherein the verifying the authenticity of the blockchain  network  comprises receiving data signed by the blockchain network , and verifying the signed data based on a corresponding key of the blockchain network  stored by the tag (Gillen, Para [0008, 0070, 0164-0165]: … the computing device may comprise a token transferring component for generating a digitally-signed transaction that includes a request to transfer the digital token from the first address to the second address based on the determination that the received and deciphered hash corresponds to the second address. The computing device may also comprise a distributed ledger interfacing component for accessing a node of a plurality of nodes that collectively maintain a distributed ledger to transmit the generated transaction to the node. The computing device may further comprise a token transfer verifying component for determining that the node, having the distributed ledger stored thereon, includes the generated transaction … In accordance with certain embodiments described herein, the digital address may be a blockchain address that is hashed from the public key. In some embodiments, the digital address is associated with a public-private key pair that is associated with a particular entity (e.g., a courier, pallet, vehicle, loading dock, and the like, for a courier services provider). The public/private keys can, among other things, facilitate digital verification or authentication of transfers, and also the encryption and decryption of transfer requests between the digital addresses, as one of ordinary skill may appreciate. For example, the transfer request (e.g., a transferor request and/a transferee request) may be digitally signed with a private key to authenticate that the transfer of a digital asset was requested by an entity that is associated with a public address derived from the private key … the token transferring component 850 may receive a determination that the received and deciphered hash corresponds to a temporary address of a counterparty device. Based on receiving the determination, the token transferring component 850 may generate a digitally-signed transaction based on a public/private key pair to transfer a token/coin … Based on receiving a determination that the received and deciphered hash corresponds to the second address from the token transferring component 850, the distributed ledger interfacing component 860 may request to transfer the digital token from the first address to the second address. As such, the distributed ledger interfacing component 860 may communicate the generated transaction to any node of a plurality of nodes maintaining a distributed ledger. In some embodiments, the distributed ledger interfacing component 860 may communicate the generated transaction to the node over a network …).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Gillen, because it discloses that, “temporary digital address may be generated based in part on a location parameter of the one or more computing devices. For instance, the temporary digital address may be generated based at least in part on a location parameter (e.g., a set of GPS coordinates, a set of wireless signal identifiers, or a set of radio tower identifiers) of the one or more computing device's current location. The location parameter may then be used to generate a temporary private and/or public key pair that is used to create a temporary, location-based digital address. In further embodiments, the digital asset can be transferred from a first address to a second address based on the execution of a smart contract. For instance, the digital asset may not be transferred unless the location parameter of one or more computing device is submitted and/or validated (Gillen: Para [0076] … smart contract can rely on information/data parameters associated with one or more computing devices associated with the transaction before executing and/or verifying a transfer of a physical asset, a digital asset, or combination thereof. This can offer an improvement over conventional technology as each transaction/block can be linked to a physical location. This provides enhanced security and reliability of each transaction/block in the distributed ledger as one or more devices and/or nodes can subsequently verify a location in the physical world that the digital transaction took place Gillen: Para [0103]).”
Regarding Claim 12. The combination of Fonk-Smith-Gillen discloses the method of claim 9, Gillen further discloses, “further comprising verifying, by the tag, the authenticity of the reader based on a handshake protocol with the reader (Gillen, Para [0019, 0047, 0163-0165]: … Various embodiments provide systems and methods for providing verifiable parcel and/or item shipping/visibility information via a distributed ledger (e.g., blockchain) database … A parcel 102 may be any tangible and/or physical object configured for containing/enclosing an item. Such parcels 102 may be picked up and/or delivered by a carrier/transporter, for example, via one or more carrier service levels, such as Same Day Air, Same Day Ground, Next Day Air, Next Day Ground, Overnight, Express, Next Day Air Early AM, Next Day Air Saver, Jetline, Sprintline, Secureline, 2nd Day Air, Priority, 2nd Day Air Early AM, 3 Day Select, Ground, Standard, First Class, Media Mail, SurePost, Freight, and/or the like. In one embodiment, a parcel may comprise one or more packages, bags, containers, loads, crates, items banded together, vehicle parts, pallets, drums, the like, and/or similar words used herein interchangeably. The parcel may enclose an item (e.g., a shipped item) that itself may be tracked separately and/or in parallel with the parcel. Such parcels 102 may include the ability to communicate (e.g., via a chip (e.g., an integrated circuit chip), RFID, NFC, Bluetooth, Wi-Fi, and any other suitable communication techniques, standards, or protocols) with one another and/or communicate with various computing devices for a variety of purposes. For example, the parcel 102 may be configured to communicate with one or more devices (e.g., computing devices) (reader) located at one or more locations … In various embodiments, the computing device 810 comprises a token receiving component 840. The token receiving component 840 generally allows the computing device 810 to generate a hash that can be confirmed by a counterparty device (reader) … In some embodiments, both the public key (e.g., an address) and the hashed value are communicated to the counterparty device. The token receiving component 840 may be coupled to one or more communication components 820 of the computing device 810 so as to communicate with a counterparty device. For instance, the token receiving component 840 may be coupled to a display associated with the computing device 810. The computing device 810 can thus display information (e.g., an address and/or a hash) that is detectable by a counterparty device via an optical sensor. As another example, the token receiving component 840 may be coupled to a wireless communication sensor (e.g., an antenna, a Bluetooth chip). Accordingly, the token receiving component 840 may transmit information (e.g., an address and/or a hash) to another device via the wireless communication sensor. In some embodiments, the wireless communication may be limited to transmission protocols that require both devices to be physically proximate to one another, including NFC, Bluetooth, and the like … the token transferring component 850 may receive a determination that the received and deciphered hash corresponds to a temporary address of a counterparty device. Based on receiving the determination, the token transferring component 850 may generate a digitally-signed transaction based on a public/private key pair to transfer a token/coin. In some further embodiments, the generated transaction can further include a physical proximity indicator, such as a flag or a value (e.g., true or false) that indicates that a determination has been made that a physical proximity between the transferring computing device and the receiving computing device has been verified. In this regard, any subsequent references to the generated transaction can provide a recollectible indication that the transfer was made while the devices were in physical proximity with one another … In various embodiments, a computing device comprises a distributed ledger interfacing component 860. Generally, the distributed ledger interfacing component 860 communicates a generated transaction to a node that maintains a distributed ledger …).
The motivation to further combine Gillen remains same as in claim 9.
Regarding Claim 13. The combination of Fonk-Smith-Gillen discloses the method of claim 9, Smith furtherteaches, “further comprising performing a key exchange with the blockchain network to establish the secret value shared  between the tag and the blockchain network (Smith, Para [0158, 1047, 2537]: FIG. 151 is a block diagram of a non-transitory, machine readable medium including code to direct a processor to use entropy multiplexing to generate a common secret between devices in accordance with some embodiments … The collaborating nodes may agree on the first seed value 14706 and the starting point in an ontology. The collaborating nodes may then separately generate and save an individual copy of the seed tree 14702. When a shared secret is needed, for example, relating to the ontological context, the collaborating nodes may independently use that context to search the local copy of the seed tree 14702 locating the common secret. This may then be used to generate a symmetric key for encryption of communications and data between the collaborating nodes … Multiple contexts may be combined to produce a composite shared secret by combining multiple values using a pseudo-random function (PRF) such as HMAC. This may include combining seeds generated from time designations with seeds generated from location designations …  Example 656 includes a method for generating a shared secret for secure communications between IoT devices. The method for generating a shared secret for secure communications between IoT devices includes identifying an attribute in common between the IoT devices, decomposing the attribute to form a seed tree, generating a seed for a root of the seed tree, and provisioning the seed and the attribute to each participating device).”
The motivation to further combine Smith remains same as in claim 9.
Regarding Claim 15. The combination of Fonk-Smith-Gillen discloses the method of claim 9, Fonk further discloses, “further comprising detecting, via the tag, that a data violation has occurred based on values of the decrypted sensor data and storing the data violation within the memory (Fonk, Para [0052, 0037]: … he current piece of blockchain data may be verified (e.g., at application server 340 and/or other remote locations) using a public key (e.g., of the manufacturer or provider of device 310) and/or verified with prior pieces of blockchain data. If any block in the blockchain is not valid, an error message may be generated indicating the invalid block. In some embodiments, the transmitted environmental data 428 may be encrypted (e.g., before blockchaining, after blockchaining, etc.) such that a receiver of the data decrypts the encrypted information with a corresponding key … USSD enables text-based interactions between applications (e.g., an application residing on application server 340) and device 310. A USSD message may be initiated by the network (e.g., infrastructure 320) or device 310. In network initiated USSD messages, the network may request information from device 310 (e.g., a "pulling" request). USSD messages may contain a service code that identifies the action to be taken on receipt of the USSD message. The service code may include digits, letters, and/or signs. For example, a USSD code may be any code string beginning with *, **, or ***, or #, or ##, or ###, or any combination of asterisks (*) and pound characters (#) up to three digits long, and with other codes, and which terminates with a # sign. In operation, for example, device 310 may receive the code and, based on the particular code, perform some action (e.g., initiate the transfer of parameter value data via USSD messages to application server 340). In a device initiated USSD message, device 310 may be configured to initiate a communication of parameter value data via USSD messages to application server 340 according to a variety of different protocols (e.g., after queuing a certain amount of data or number of readings, at certain time intervals, after a threshold has been reached or alarm has been generated, etc.). Application server 340 and/or database 350 may be configured to translate or convert the USSD messages to certain data values for storage in database 350 …).”
Regarding Claim 17. This method claim contains all the same or similar limitations as in the apparatus claim 1, and hence similarly rejected as claim 1.
Regarding Claim 18. This method claim contains all the same or similar limitations as in the apparatus claim 4, and hence similarly rejected as claim 4.
Regarding Claim 19. This method claim contains all the same or similar limitations as in the apparatus claim 5, and hence similarly rejected as claim 5.
Regarding Claim 20. This method claim contains all the same or similar limitations as in the apparatus claim 6, and hence similarly rejected as claim 6.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: US 2019/0098467 A1 to Fonk et al (hereinafter “Fonk”) in view of Pub. No.: US 2019/0349426 A1 to Smith et al. (hereinafter “Smith”) and Pub. No. :US 2019/0019144 A1 to Gillen (hereinafter “Gillen”), as applied to claim 9 above, and further in view of 2021/0136569 A1 to Obaidi et al. (hereinafter “Obaidi”).
Regarding Claim 10. The combination of Fonk-Smith-Gillen discloses the method of claim 9, however it does not explicitly teach, but Obaidi from same or similar field of endeavor teaches, “further comprising checking, via a bootloader on the tag, the integrity of software running on the tag during a power up of the tag (Obaidi, Para [0032, 0038]: … FIG. 2 is a block diagram showing various components of a secure endpoint device 200 that interfaces with a data protection engine of a wireless carrier network that protects sensitive user data. For example, the secure endpoint device 200 may be one of the devices 104-110 illustrated in FIG. 1. The secure endpoint device 200 may include a communication interface 202, one or more sensors 204, a user interface 206, one or more processors 208, memory 210, and device hardware 212 … The sensors 204 may include a proximity sensors, a compass, an accelerometer, biometric sensors, cameras, and/or a global positioning system (GPS) sensor, among other appropriate sensors. The proximity sensor may detect movement of objects that are proximate to the secure endpoint device 200. The compass, the accelerometer, and the GPS sensor may detect orientation, movement, and geolocation of the secure endpoint device 200. The cameras may capture images of the environment around the secure endpoint device 200 … The operating system 214 may include an interface layer that enables applications to interface with the modem and/or the communication interface 202. The interface layer may comprise public APIs, private APIs, or a combination of both public APIs and private APIs. Additionally, the operating system 214 may include other components that perform various other functions generally associated with an operating system. The device software 216 may include software components that enable the secure endpoint device 200 to perform functions. For example, the device software 216 may include basic input/output system (BIOS), bootrom, or a bootloader that boots up the secure endpoint device 200 and executes the operating system 214 following the powerup of the device …).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Obaidi into the combined teachings of Fonk-Smith-Gillen, because it discloses that, “the techniques may enable an MNO to safeguard the integrity of data that are transported through the wireless carrier network, as well as provide an end-to-end solution that assists a customer with tracking and controlling the distribution of customer data at the network endpoints. In this way, rather than merely acting as a communication conduit for the data of customers, the MNO may play a key role in protecting the data from unauthorized access and use during the entire life cycle of the data (Obaidi: Para [0081]).”
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: US 2019/0098467 A1 to Fonk et al (hereinafter “Fonk”) in view of Pub. No.: US 2019/0349426 A1 to Smith et al. (hereinafter “Smith”) and Pub. No. :US 2019/0019144 A1 to Gillen (hereinafter “Gillen”), as applied to claim 9 above, and further in view of 2021/0273819 A1 to RUECKRIEMEN (hereinafter “RUECKRIEMEN”).
Regarding Claim 16. The combination of Fonk-Smith-Gillen discloses the method of claim 9, however it does not explicitly teach, but RUECKRIEMEN from same or similar field of endeavor teaches, “wherein the memory of the tag is read and write protected thereby preventing the private key from being read or modified by an external entity (RUECKRIEMEN, Para [0072, 0212-0213]: … The vehicle also comprises a number of on-board sensors 130, 150, 170, each of which has a sensor interface 132, 152, 172 for communication with the vehicle computer system 100 via an on-board network 276. If the sensor readings are to be transmitted to the vehicle computer system 100 in a cryptographically secured manner, i.e. encrypted and/or signed, the sensors 130, 150, 170 also each comprise a memory, possibly with a protected memory area, corresponding cryptographic keys, such as a cryptographic key pair assigned to the particular sensor, and a processor with program instructions for executing the cryptographically secured communication …).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of RUECKRIEMEN into the combined teachings of Fonk-Smith-Gillen, because it discloses that, “a "protected memory area" is defined here as an area of an electronic memory to which access, i.e. read access or write access, is only possible via a processor of the corresponding electronic device. According to embodiments, access from the processor coupled with the memory is only possible if a condition necessary for this is fulfilled. This may be, for example, a cryptographic condition, in particular successful authentication and/or a successful authorisation check (RUECKRIEMEN: Para [0042]).”
Pertinent Prior Arts: The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
US-PGPUB 2020/0051015 A1 (Davis et al.): Davis discloses a shipping package (1) comprises an enclosure for receiving content within, a closure (14) for sealing the enclosure, a label comprising shipping information, a network module (380), a sensor module (382), and a battery module (384). The battery module provides power to the network module and the sensor module. The sensor module (382) providing location information to the network module, the network module transmits a shipping status message to an external device.

US-PGPUB 2019/0349204 A1 (Enke et al.): Enke discloses systems for the production, communication, routing, service, authentication, and consumption of cryptographically authenticable contextual content produced by cryptographically authenticable devices; example implementations of the architecture for a Trusted Contextual Content Device which produces Trusted Contextual Content; and example implementations of the architecture for a Trusted Drone Device which produces Trusted Contextual Content. For example, some of the methods used may include accessing a first set of sensor data from one or more sensors; receiving, a first trusted contextual content that includes a first digital signature; generating a data structure including the first trusted contextual content and data based on the first set of sensor data; signing the data structure using a signing key to generate a second trusted contextual content including a second digital signature; and storing or transmitting the second trusted contextual content.
US-PGPUB 2018/0313798 A1 (CHOKSHI et al.): CHOKSHI discloses a method, comprising receiving, by a computing system, sensor data from a first sensor unit at a first location, converting, by the computing system, the sensor data into a standardized format, receiving, by the computing system, additional data corresponding to a first parameter at the first location and forecast data corresponding to the first parameter at the first location, generating, by the computing system, predicted future sensor data 
The present disclosure relates to monitoring environmental parameters and, in some embodiments, trading environmental parameter allowances, and more specifically, to methods and systems for collecting, analyzing, acquiring and storing environmental parameter data in a distributed database that maintains a growing list of ordered records.
US-PGPUB 2018/0336515 A1 (Mehring et al.): Mehring discloses computer-implemented method, according to one embodiment, includes receiving, over a network, one or more sensor-recorded data elements related to information selected from the group consisting of: product identification, condition associated with a consumer product at a particular time and/or place, location associated with the consumer product at the particular time and/or place, and current state associated with a consumer product at a particular time and/or place. The received data elements are used to create or update an entry for the payload of a transaction in a blockchain. The entry is sent for recording as a transaction in a specified blockchain ledger.
The present invention relates to process and condition monitoring, and more particularly, this invention relates to recording and validation of the results of such monitoring using a blockchain.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHABUB S AHMED whose telephone number is (571)272-0364.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MAHABUB S AHMED/Examiner, Art Unit 2434

/DANT B SHAIFER HARRIMAN/Primary Examiner, Art Unit 2434